258 P.3d 673 (2011)
2011 UT App 238
STATE of Utah, OFFICE OF RECOVERY SERVICES, Plaintiff and Appellee,
v.
Robert B. PEDOCKIE, Defendant and Appellant.
No. 20110378-CA.
Court of Appeals of Utah.
July 29, 2011.
Robert P. Pedockie, Draper, Appellant Pro Se.
Mark L. Shurtleff and Annina M. Mitchell, Salt Lake City, for Appellee.
Before Judges DAVIS, ORME, and THORNE.

DECISION
PER CURIAM:
¶ 1 Rule 3(d) of the Utah Rules of Appellate Procedure provides that "[t]he notice of appeal shall specify the party or parties taking the appeal; shall designate the judgment or order, or part thereof, appealed from; shall designate the court from which the appeal is taken; and shall designate the court to which the appeal is taken." Utah R.App. P. 3(d).
¶ 2 The Utah Supreme Court has determined that the requirement to designate the judgment or order from which the appeal is taken is jurisdictional because "the object of the notice of appeal is to advise the opposite party that an appeal has been taken from a specific judgment in a particular case." Jensen v. Intermountain Power Agency, ¶ 7, 977 P.2d 474. When a notice of appeal fails to identify the order sought to be appealed, the notice of appeal is insufficient for this court to assume jurisdiction over the appeal. See In re B.B., 2002 UT App 82, ¶ 10, 45 P.3d 527.
*674 ¶ 3 Pedockie's January 24, 2011 notice of appeal does not comply with rule 3(d) of the Utah Rules of Appellate Procedure as it fails to designate a specific order or judgment from which the appeal is taken.[1] Pedockie's notice of appeal states only that he seeks to appeal "recent ruling[s] in regards to the motions then before the court." Thus, the January 24, 2011 notice of appeal is insufficient to confer this court with jurisdiction over the appeal. See id. When this court lacks jurisdiction over an appeal, we are required to dismiss the appeal. See Bradbury v. Valencia, 2000 UT 50, ¶ 8, 5 P.3d 649.
¶ 4 Dismissed.
NOTES
[1]  Pedockie filed a subsequent notice of appeal in this case on May 21, 2011. However, the record indicates that the May 21, 2011 notice of appeal was never filed in the district court as is required to confer jurisdiction upon this court. See Utah R.App. P. 4(a).